Name: Council Regulation (EEC) No 1104/88 of 25 April 1988 amending Regulation (EEC) No 1431/82 laying down special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: prices;  economic policy;  economic analysis;  plant product;  production
 Date Published: nan

 No L 110 / 16 Official Journal of the European Communities 29. 4 . 88 COUNCIL REGULATION (EEC) No 1104 / 88 of 25 April 1988 amending Regulation (EEC) No 1431 / 82 laying down special measures for peas , field beans and sweet lupins THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas there has in recent years been an exceptionally sharp increase in the Community's production of peas , field beans and sweet lupins ; whereas it is advisable that production should grow at a more moderate and steady pace ; whereas to this end a system should be introduced whereby , if production exceeds a given maximum guaranteed quantity , the aid and the minimum price are reduced by an amount related to the difference between production and the said maximum guaranteed quantity ; whereas Regulation (EEC) No 1431 / 82 ( 3 ), as last amended by Regulation (EEC) No 4004 / 87 ( 4 ), should therefore be amended accordingly , The maximum guaranteed quantity shall be fixed in the light of production during a reference period and the foreseeable trend in demand, 3 . Where the production of peas , field beans and sweet lupins , as estimated before the end of the second month of the marketing year , exceeds the maximum guaranteed quantity for the marketing year in question, the amount of the aid for that marketing year shall be reduced:  in the case of peas and field beans , by the incidence of a coefficient reflecting such excess on the guide price for those products ,  in the case of sweet lupins , by the incidence of a coefficient reflecting such excess on the minimum price for those products plus the difference between the guide price and the minimum price for peas . In cases where the first paragraph , had it been applied to the actual level of production instead of to the estimate of that production as made at the beginning of the marketing year , would have resulted in a different reduction in the amount of the aid , the amount of aid for the following marketing year shall be adjusted accordingly . 4 . In cases where paragraph 3 is applied, the minimum price shall be adjusted by the same amount as the aid . HAS ADOPTED THIS REGULATION: Article 1 5 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt the rules for calculating the coefficient referred to in the first subparagraph of paragraph 3 . 6 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1117/ 78 .' The following Article is inserted in Regulation (EEC) No 1431 / 82 : 'Article 3a 1 . The Council , acting in accordance with the procedure provided for in Article 43 (2) of the Treaty, shall fix , for periods of three marketing years , and for the first time for the 1988 / 89 , 1989 / 90 and 1990 / 91 marketing years , a maximum guaranteed quantity for Community-grown peas , field beans and sweet lupins taken together , as referred to in Article 1 . Article 2 H OJ No C 84, 31 . 3 . 1988 , p. 12 . ( 2 ) Opinion delivered on 14 April 1988 (not yet published in the Official Journal). ( 3 ) OJ No L 162 , 12 . 6 . 1982 , p. 28 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.( 4 ) OJ No L 377 , 31 . 12 . 1987 , p . 47 . 29 . 4 . 88 Official Journal of the European Communities No L 110 / 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D . GENSCHER